COURT OF APPEALS FOR THE
                                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                      ORDER ON MOTION

Cause number:                       01-16-00201-CR
Style:                              Cristen Coons
                                    v. The State of Texas
Date motion filed:                  March 16, 2016
Type of motion:                     Motion to Withdraw
Party filing motion:                Keith Gross, Attorney for Appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                                  Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed
                    Other: _____________________________________
          Appellant’s retained counsel, Keith Gross, has filed a motion to withdraw as appellate counsel. See TEX. R. APP.
          P. 6.5. After this Court abated the appeal, the trial court found and concluded that appellant is indigent and
          entitled to appointed counsel for purposes of appeal, and appointed Jared Robinson to represent appellant
          on appeal. The motion to withdraw is granted. The Clerk of this Court is directed to note on the docket of
          this Court Keith Gross’s withdrawal from representing appellant and Jared Robinson as appellant’s lead counsel.


Judge's signature:       /s/ Russell Lloyd
                         



Date: May 24, 2016